NOURSE, J.
The defendant was tried before a jury on an information charging a violation of section 288a of the Penal Code. From the judgment following the jury’s verdict of guilty and from the order denying his motion for a new trial the defendant has appealed upon a typewritten record.
The trial was held December 29, 1927, the judgment was pronounced December 30, 1927, and the clerk’s and reporter’s transcripts were filed in this court on January 12, 1928. The cause was placed upon the calendar for hearing February 14th, but the appellant did not appear to prosecute the appeal and has not filed a brief.
*375We have examined the record and are satisfied that the appellant was fairly tried and convicted and that the record is free from error.
Judgment and order affirmed.
Koford, P. J., and Sturtevant, J., concurred,